DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/12/2021.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
The Applicant asserts on page(s) 9 of the Response:
However, the cited paragraphs 0008, 0042, 0044, and 0020 of Sabol do not discuss reconstructing Applicant's claimed specific image, which is “a third computed tomography image showing the stent graft and tissue of the person at the stent graft location without the first and second contrast agents,” in addition to reconstructing first and second computed tomography images. Further, in Sabol, there is no suggestion of a reconstructed computed tomography image that shows stent graft and tissue of a person at the stent graft location without first and second contrast agents, as recited by claim 1.
The Examiner’s general argument: “Sabol teaches administering multiple contrast agents to a patient at different times for the purpose of contrast enhanced CT imaging ([0008]: "multi-energy computed tomography"; [0042], [0044])” is not enough to conclude that one of ordinary skill in the art would have arrived at the specific feature of Applicant claim 1.
In response, the Examiner respectfully disagrees.  Under a broad and reasonable interpretation, the claim language merely requires an image without any contrast agents, 

The Applicant asserts on page(s) 11 of the Response:
	In paragraph 0001 of Zou, there is no hint to suggest “the spectral computed tomography 	projection data correspond to at least three different energy spectra” as per claim 1. Also, the Examiner is 	stating that “creating composite images is a well-known technique,” but no evidence is provided to support 	this assertion by the Examiner.
	Accordingly, there is no reasonable basis that one of ordinary skilled in the art would have arrived 	at the feature of Applicant’s claim 1.
In response, the Examiner respectfully submits that Zou is clearly directed to acquiring spare views of spectral CT data.  Looking further at paragraphs [0002] and [0003] of Zou will provide further detail on this, especially where it states, “detector splits the x-ray beam into its component energies or spectrum bins and counts a number of photons in each of the bins”.  Thus, Zou clearly teaches creating separate images based upon the spectral quality of the CT beam.  Lastly, superimposing, overlaying, or combining images is indeed a well-known technique in the art and creating a composite image using relevant component images would have been an obvious step to one having ordinary skill in the art.



Allowable Subject Matter
Claim(s) 4, 7, 9, 12, and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10, 11, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi (US 2016/0022239, of record) in view of Sabol (US 2004/0101088, of record) in view of Zou (US 2015/0178957, of record).
Regarding claims 1, 10, and 11, Hayashi discloses a system, method, and a non-transitory computer program for providing images for detecting an endoleak after a stent graft has been placed within the aorta of a person at a stent graft location ([0032]: “endoleak of a stent graft”; [0035]: “by observing a contrast image, occurrence of an endoleak is examined”), the system comprising a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to executed the plurality of instructions (Fig. 1: “system control circuitry 21”) to: acquire (Fig. 1: “X-ray Detector 16”) after a first contrast agent has been injected at a first time ([0035]: “contrast media”), and processor circuitry, based on the acquired projection data (Fig. 1: “Image Processing Circuitry 26”), and a first computed tomography image showing the first contrast agent at the stent graft location ([0036]; [0038]).  ([0008]: “multi-energy computed tomography”; [0042], [0044]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the multiple contrast agents of Sabol to the endoleak detection of Hayashi, as to provide the ability to discriminate between two or more objects in an X-ray image (Sabol @ [0020]), such as between the stent graft, patient anatomy, and blood.  Neither Hayashi nor Sabol explicitly disclose acquiring data corresponding to at least three different energy spectra, and that reconstruction of images showing different features of the imaged region.  However, Zou teaches acquiring CT images based upon combined data related to sparse views of spectral data ([0001]).  Additionally, creating composite images is a well-known technique and one having ordinary skill in the art would have found it obvious to utilize such a technique when viewing images subject to multiple contrasts.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spectral CT imaging to the endoleak detection of Hayashi and Sabol, as to provide the enhanced tissue discrimination offered by the use of spectral CT (Zou @ [0003]).
Regarding claims 2 and 13, Hayashi discloses tracking the first contrast agent within the person at a detection location being at or proximal to the stent graft location (Figs. 5-8).  Hayashi does not explicitly disclose determining a second time and/or a third time based on the tracking of the first contrast agent.  However, Sabol teaches administering multiple contrast agents to a patient at different times for the purpose of contrast enhanced CT imaging ([0008]: “multi-energy computed tomography”; [0042], [0044]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the multiple contrast agents of Sabol to the endoleak detection of Hayashi, as to provide the ability to discriminate two or more objects in an X-ray image (Sabol @ [0020]), such as between the stent graft, patient anatomy, and blood.
Regarding claim 3, Hayashi does not explicitly disclose determining a peak time at which the first contrast agent reaches its peak at the detection location and to determine the second time and/or the third time based on the determined peak time.  However, Hayashi does teach that there is a time when the first contrast agent reaches a peak value (Fig. 3 - a type of peak occurs in between Frame 1 and Frame 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the occurrence of a contrast agent peak value, as to provide an indication that the contrast material has saturated a region of interest.
Regarding claim 5, Hayashi in combination with Sabol and Zou as explained in the rejection of claim 1 above, support a finding that detecting an endoleak based upon a computed tomography image would have been obvious to one having ordinary skill in the art.
Regarding claim 6, while Hayashi does not explicitly disclose automatically detecting the endoleak based on a first computed tomography image, Hayashi clearly teaches automated detection means of detecting an endoleak (Fig. 4, [0052]; [0074]: “automatically”).  Neither Hayashi nor Sabol explicitly disclose that the X-ray images are computed tomography images.  However, Zou teaches acquiring CT images based upon combined data related to sparse views of spectral data ([0001]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spectral CT imaging to the endoleak (Zou @ [0003]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi (US 2016/0022239, of record) in view of Sabol (US 2004/0101088, of record) in view of Zou (US 2015/0178957, of record), as applied to claim 5 above, in view of Thapliyal (US 2013/0289690, of record).
Regarding claim 8, neither Hayashi, Sabol, nor Zou explicitly disclose classifying the detected endoleak into at least one of a predefined group of endoleak classes based on the first computed tomography image.  However, Thapliyal, which is directed to manufacturing stent-grafts, teaches that endoleaks are commonly classified into different types ([0050]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a classification as taught by Thapliyal to the detected endoleak of Hayashi, Sabol, and Zou, as to provide an accurate characterization of a detected endoleak.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner